Title: To James Madison from Richard O’Brien, 16 September 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


16 September 1802, Algiers. Acknowledges JM’s letter of 10 May “recd this day inclosed to me Open in one from Consul Gavino of the 30th. Of July.” Observes that while he will try to obtain such vouchers as are available, he can get none but what consuls of other nations get— “the Circumstances and System of transacting affairs in this Country will not admit of it.” This was fully explained in his dispatches to the State Department and in person to Pickering and Wolcott before he took up his post as consul at Algiers. Has Turkish certificates for the peace stipulations and the first two years of annuities and one for the “Settlement of The 4 years Annuities in November last as detailed in my dispatches & Statements which you acknowledge to have recd.” His November dispatches explain the disbursement and expenditure of money “so as to remove every difficulty on this Subject with the Secretary of the treasury.”
“You will please Sir to look at yr. letter which accompanied the 30 thousd dollars for the Cash payment of one yrs. annuities, and had I not there done as I did—The Amt. of The Cargo of the Washington would not have turned out to more on the annuities then The One half which it cost in Philadelphia—it was by my haveing it in my power On the Cash paymt to Bribe The Ministry &c. That gave me The Opportunity of Obtaining extra prices on the articles which Composed the Cargo of The Wn. & the Same System I had adopted in Settleing The peace Stipulations & the first 2 yrs. Annuities.”
States that a consul who comes to Algiers must give presents of $17,000 to $21,000 and perhaps more “to keep impending difficulties at a distance.” No receipt is given by the government. The biennial presents amount to $15,000 to $17,000 if procured in Algiers. “No receipts is given for the Same but they are noted in The books of the regency the time They are given So that they should know when they become again due. All other Occasional and extraordinary presents feese gratuities &c. of every description given by a consul to The dey Ministry &c. no receipts whatsoever for the Same is given—The Consul Only Stateing The motive and amt. and necesity he was under for So Doing to The Govt. he represents.”
Asks why an Algerine official would provide him with a receipt when “one did not know what the other did—nor yet knew What The other recd.… His receipt in my power … would be in this Country Equal to putting his life & property into my power & possesion.” Besides, business of this nature is managed through intermediaries such as the Jews, who move like “ferryboats between The Consuls, The dey and Ministry, on all like Occasions of Bribes gratuities &c. on great affairs would the Jews put Themselves in the power of the Consl. to give him receipts that They were a party in bribeing The ministry & that they recd. allso a gratuity for their Services and aid on the business.” In Algiers a person’s house and papers are subject to search and seizure, and discovery of vouchers such as those required by JM “would be The destruction of The Ministry Jews directory and all persons Concerned.”
Nor is it safe for a consul to record this business, although it is his official duty. “If discoverd. it might throw him into Chains And his Country into A Sudden and destructive War.” Thus, “this whole business Must depend On the Honour Honesty & Patriotism of The Consul.… If I have ever deviateing [sic] from my true Course in Studying & Steering for the interests of the UStates it has been owing to Contrary winds Currents &c. that would make & Oblige me to fall of[f] 3 or 5 points but whenever Circumstances permitted I Clung as Close to my Course as posibly in power and has never failed to detail the necesity of thus deviateing, to my Owners The Govt of The US—and I trust that on reviewing my whole conduct in this long Voyage to Barbary That They and all Concerned will Consider that I have not made them a bad voyage.”
When the present dey took the throne he demanded a present of maritime and military stores equal to the U.S. peace stipulation, but O’Brien and the Swedish consul managed to put him off, saving the government great expense. Observes that he also saved a valuable cargo of cherry wine carried by the brig Mary of Philadelphia. “I did my duty but those affairs with many others Seems to be buried in Oblivion in The department of State.”
“I shall presume to ask you Sir If you ever Seen the instructions which was given to me by the Ex Govt. for Conducting their affairs in Barbary.” The powers of a tributary consul to Algiers are difficult to define. He is to act for the interests of his country; “this Sir I have not deviated from So far as has been in my power in order to Save the peace & prevent The US. from a Sudden War.”
Hopes the presence of U.S. frigates in the Mediterranean will induce Tripoli to terminate the war. “But the Misunderstanding between the US. and Morrocco keeps ½ our Meditteranian force in the Vicinity of Gibraltir—this with the Success of the tripoli Corsairs in Captureing Swede &c Americans will induce the Pascha of tripoli to demand perhaps more then the Govt. of The US. has authorized to give. Further last yr. tripoli offered to make a truce with Commodore Dale but it was rejected.… If we now purchase the peace with tripoli it is The Same thing as giveing A bounty to Algrs & Tunis to do over acts and make extra demands.” Had his advice been followed, as detailed in his dispatches received by the State Department in December 1800, the war might have been avoided. For the U.S. to sue for peace after receiving “Such Gross insults” from Tripoli, “the most insignificantest power in The world,… must be Humiliateing & dishonourable in a great degree to The Citizens in general of a great & riseing nation—however all in my power Shall be done to Contribute to The will & desire of The President of The UStates.”
“Relative to keeping The dey of algiers in proper temper towards The UStates nothing Shall be Omited on my part,… but I am sorrow yr letter is so barren or makes no mention of The Vessel & Stores on the Annuities being forwarded for Algrs.… Those articles is much looked for &c. Expected—the detention of them at this crisis might leave it out of my power … to keep the dey & ministry in proper temper.” For intervening on behalf of the U.S. with Tripoli the dey “would expect a gratuity for his letter &c. Services—& he would first ask me where is the Stores on the Annuities.… Therefore I have not thought it good policy to wake a sleeping Lyon—it might be the means of avoiding A small evil and running us on to a great one—nor do I renounce the Orriginal Idea that the influence of Algiers with Tunis & Particularly with Tripoli—on or relative to our Affairs Should not be omitted or abandoned.”
Believes there will be some difficulty in the appointment of Cathcart as U.S. consul at Algiers for several reasons. First, in 1787 Cathcart received “500 Bastenados” for a transgression with a Moorish woman and would have lost his head but for the influence of Capt. George Smith. Second, the dey believes that in 1800 Cathcart intrigued with a Portuguese officer to defraud the pasha of Tripoli, and “all My reasoning arguments & Justification in favour of Mr Cathcart that he was innocent of this malicious Charge … could not Errace the idea or stain from the Mind of the dey.” Third, “it is not Customary at Algiers to receive a Consul that has been a Consul with A moorish govt. as Morrocco Tunis or Tripoli—Algiers being A turk govt. Considers it to be beneath their dignity.” Cites examples, such as the rejection of the Danish consul who had served at Tunis. “Under These Considerations which in general must be unknown to you and the president will not The appointment be Considered here more as an affair to insult & irritate Then to Consolidate friendship between this regency & the US.? … I do not pertend to Say that those objections Cannot be overcome,… but I have my fears that they Cannot be removed even in A temporary manner with out money and presents, perhaps—from 8 to 12 Thsd dollars.” Even if Cathcart should be received and the presents accepted, these objections would continue to be a pretense for removal.
“I Shall Secure myself with Such Vouchers as will in every respect Justify my conduct and prove that I left no Stone Unturned on my part to do What yr. letter of the 10th. of May requires—and Shall not Consider myself Justifyable in resideing Any longer in Algiers, if Mr Cathcart Shld. be rejected, Only in Case that my departure Should endanger the peace.” Has no desire to remain in Algiers, but Cathcart’s appointment “might throw me and yr affairs into a disagreeable Situation.” Will provide Cathcart or any other person the president sends “every information in my power relative to The Conducting in the best manner The affairs of the UStates with This regency—but Sir I think it incumbant on me to keep possesion of all My own papers, Journals dispatches &c. to Ansr. in A Chiefe respect As Vouchers & Testimony of My Conduct in this Country.”
Observes that the lack of funds “will be the ruin of our affairs—except The US establishes directly a Shure Credit Somewhere adjacent to Algiers Where the Consul will have it in his power to draw on.” Repeats his warning that if there should be peace between the U.S. and the Barbary States “it will be requisite to keep in this Sea 4 frigates—without them what Security from Barbary Caprice will A Valuable and Extended Commerce of the US. have.” The capture of the Portuguese frigates and the arrangement Spain made with Algiers in June were detrimental to the affairs of the Danes, Swedes, Dutch, and Americans, but the actions of the French in August have in some respects “humbled the pride of the dey.” Four Portuguese warships are cruising off Algiers, but none of the Algerine corsairs are at sea; the object of the Portuguese is “to try to Catch Some Algerine Corsair or Cargoes of Merchandize—or a load of turks recruits from the levant” in order to exchange them for the four hundred Portuguese captives in Algiers. The dey demands one million dollars ransom, “which with the Usual 15 pr. cent presents & comisions will amt to nearly 1½ Millions of dollars.” If Portugal should succeed in making peace “the W. Ocean is free to Them And our Commerce As well as other nations is exposed in both Seas.” Presumes under this consideration the president will see the necessity of keeping a U.S. squadron in the Mediterranean.
“You mention That my bill in favour of Capt Shaw is paid & one in favour of my mother for 200 dollars you will observe Sir that the first is a public affair The latter is a private one out of my salary.” Will draw on JM for the whole amount of his salary and wishes to be informed what sums are paid out of his salary by the State Department as he will want to pay a debt owed for money advanced to him on his private account.
Has reviewed his letters from the State Department and concludes that the U.S. government does not pay that attention to Barbary affairs “which The magnitude of the business requires.” JM’s letter of 10 May has left him without credit or word of the annuities. If this open letter had fallen into the hands of the dey “he would Conclude that the US. did not intend to Send the required Stores on the Annuities and had in a manner protested or Quarrenteened the accts. of yr. own agent.” This might have meant war with Algiers. Trusts that in the future “those requisite affairs—relative to Barbary will be fully attended to.” Should there be a war, “would not The US. make an Enquiry [in which] The Consuls dispatches & the letters he recd in Ansr. from The department of State would come before The Public That Great Tribunal which would Judge”? Informs JM that in Sweden, Denmark, and Batavia committees are established to aid the State Department on Barbary affairs. “I am in Some respects Sensible of the Multiplicity of business which you have to Attend to, but being fully Sensible of my official duty … I am under The necesity of Stateing to you those facts and Circumstances.… Our affairs with Barbary as yet has not been fully discused in order to establish A System. On my arrival at The departmt. of state I hope I shall be able to inform you of many particulars which will promote our affairs much in this Country.”
“The US. named first a Norfolk Capt as Consul for Algrs. he was not to be found, next Sent or named an ambasador he went to his long home. Next appointed Paul Jones he died in Paris. Next the mision of Mr Lamb and Randel well known to The prest. Presidt. next Col. Humphreys Mr. Donaldson Skjoldebrand Junior & Mr Barlow—Mr. famin Mr. Clarke as Charge des affairs—untill I have been the first Consul of The US. regularly established at Algiers.” His reasons for requesting a replacement are his bad health, the fact that the U.S. left him without funds or credit, and his young family, “which in Case of extraordinary events and the Custom of this barbarous Country would be The Victims of Slavery and Despotism.” Prays that JM will “View The purport of this long letter in a true and favourable light That nothing has induced me to its Contents—but to Serve and Contribute to The interests of The US.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 14 pp. Copy of RC (ibid.), in a clerk’s hand, is docketed by Wagner as received 19 May.



   
   See O’Brien to JM, 8 and 25 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:231–32, 272).



   
   JM to O’Brien, 21 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:212–15).



   
   On 22 Oct. 1800 O’Brien advised the secretary of state to send “a fleet of six of our best and fastest sailing frigates into this Sea, under the command of such an active man as Commodore Truxton” to forestall Tripolitan aggression (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:388–89).



   
   A full transcription of this document has been added to the digital edition.

